PER CURIAM.
The Florida Bar charged Leggett with violating Disciplinary Rule 6-101(A)(3) by failing to prosecute a mortgage foreclosure suit and a personal injury action for two of his clients. Leggett entered an unconditional plea of guilty as charged, and the referee recommended that he be found guilty of neglecting legal matters entrusted to him. The referee further recommended a twelve-month suspension, but added a proviso recommending a public reprimand and a two-year probation if Leggett made restitution to a client and paid the costs of the instant proceedings within forty days.
On December 3, 1980, the Bar informed this Court that Leggett had made restitution and paid the costs assessed against him. We therefore approve the referee’s report and recommendations.
Donald F. Leggett is placed on probation for two years from the date this opinion is filed. During probation he is directed to file quarterly reports with general staff counsel to the Florida Bar and a copy of those reports with the Clerk of the Supreme Court. We remind Mr. Leggett that members of the legal profession are expected to devote their talent and attention to the matters entrusted to them. Publication of this opinion shall constitute a public reprimand.
It is so ordered.
ADKINS, Acting. C. J., and BOYD, OVERTON,. ENGLAND and McDONALD, JJ., concurring.